Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoue et al. (US 2004/0061119 A1) in view of Park et al. (US 2017/0309780 A1) and Kamei  (WO 2005/081328 A1).
Regarding Claim 1, Inoue (Fig. 1 and 3) discloses a method of manufacturing a nitride semiconductor device, the method comprising: 
forming a first semiconductor layer containing Al, Ga, and N (7, p-type Al.sub.0.05Ga.sub.0.95N doped with Mg ) and having a first thickness (a thickness of about 0.15 .mu.m”) by doping a p-type impurity (Mg) [0053]; 
forming a second semiconductor layer (8) over the first semiconductor layer (7) without doping an n-type impurity and without doping a p-type impurity, the second semiconductor layer containing Al and N and having a second thickness (“undoped contact layer 8 of undoped In.sub.0.15Ga.sub.0.85N having a thickness of about 1 nm to about 10 nm is formed on the p-type cladding layer 7” [0053]; and 
heat treating the first semiconductor layer (7) and the second semiconductor layer (8) ([0073]), wherein 
the second thickness (about 1 nm to about 10 nm) is less than the first thickness (about 0.15 m) (“heat treatment is performed at a temperature of about 600.degree. C., thereby bringing the p-side electrode 9 and the n-side electrode 11 into ohmic contact with the undoped contact layer 8”) [0073], wherein 
a band gap energy of the second semiconductor layer (8) and a band gap energy of the first semiconductor layer (7).
Imoue does not explicitly disclose that a band gap energy of the second semiconductor layer is greater than a band gap energy of the first semiconductor layer  and after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity by diffusion of the p-type impurity from the first semiconductor layer.
Park discloses that a band gap energy of a second semiconductor layer (27c) is greater than a band gap energy of a first semiconductor layer (27b) (Al content in 27c is higher than in 27b resulting in greater bandgap) in order to improve lateral hole dispersibility [0030] and more efficiently inject holes into the active layer [0033].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park such that a band gap energy of the second semiconductor layer is greater than a band gap energy of the first semiconductor layer in order to improving lateral hole dispersibility [0030] and more efficiently inject holes into the active layer [0033].
Imoue in view of Park does not explicitly disclose that after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity by diffusion of the p-type impurity from the first semiconductor layer.
However, Imoue discloses heat treating the first semiconductor layer (7) and the second semiconductor layer (8) at a temperature of about 600.degree. C [0073] which would cause at least some diffusion of the p-type impurity from layer 7 into layer 8.
Kamei (Fig. 2) discloses a second semiconductor layer (5a) contains the p-type impurity (Ga) by diffusion of the p-type impurity from the first semiconductor layer (“ In the semiconductor-metal-containing layer and in the positive-electrode-metal-containing layer, the metal originating from the positive electrode material, the metal (e.g., Ga) originating from the semiconductor material, and N are considered to be present in the form of compound, alloy, or simple mixture” [page 16, lines 1-20].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei such that after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity by diffusion of the p-type impurity from the first semiconductor layer in order to attain ohmic contact is attained more easily [page 16, lines 1-20].


Regarding Claim 2,  Imoue in view of Park and Kamei discloses the method as claimed in claim 1.
Imoue in view of Park and Kamei as previously combined does not explicitly disclose the second semiconductor layer is formed by sputtering.
Kamei discloses the second semiconductor layer is formed means of MOCVD [page 18, lines 1-10].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei such that the second semiconductor layer is formed by sputtering in order to manufacture for fabricating the light-emitting device was produced through the procedure by means of MOCVD under typical conditions which are well known in the art [page 18, lines 1-10].

Regarding Claim 3,   Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein the second semiconductor layer (8) is formed in contact with a top surface of the first semiconductor layer (7).

Regarding Claim 4,  Imoue in view of Park and Kamei discloses the method as claimed in claim 1, further comprising: 
after the forming of the second semiconductor layer (8), forming a p-electrode (9) in contact with a top surface of the second semiconductor layer (8).

Regarding Claim 6,   Imoue in view of Park and Kamei discloses the method as claimed in claim 1, further comprising: 
before the forming of the first semiconductor layer (7), forming an n-type semiconductor layer (4) by doping an n-type impurity (“n-type contact layer 4 of n-type GaN doped with Si” 0051); and 
before the forming of the first semiconductor layer (7), forming a light emitting layer (5) over the n-type semiconductor layer (4).

Regarding Claim 7,   Imoue in view of Park and Kamei discloses the method as claimed in claim 6, wherein 
the light emitting layer (5).
Imoue in view of Park and Kamei as previously combined does not explicitly disclose the light emitting layer is a layer configured to emit deep ultraviolet light.
Park discloses the UV light emitting device having a wavelength of about 360 nm or less.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei such the light emitting layer is a layer configured to emit deep ultraviolet light since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 11,   Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein 
the first semiconductor layer (7) and the second semiconductor layer (8) are heat treated at a temperature of 400 degrees C. or higher and 900 degrees C. or lower (600C) [0064].

Regarding Claim 12, Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein 
the first semiconductor layer (7) is formed by doping the p-type impurity  (Mg) at a concentration. 
Imoue in view of Park and Kamei as previously combined does not explicitly disclose the p-type impurity  at a concentration of 2×10.sup.19 cm.sup.−3 or more and 6×10.sup.19 cm.sup.−3 or less.
Park discloses p-type impurity  at a concentration of 2×10.sup.19 cm.sup.−3 or more and 6×10.sup.19 cm.sup.−3 or less. (“Mg doping concentration of 1E18/cm.sup.3 to 5E19/cm.sup.3. cm.sup.3.” 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei such the p-type impurity  at a concentration of 2×10.sup.19 cm.sup.−3 or more and 6×10.sup.19 cm.sup.−3 or less since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding Claim 13,  Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein the first thickness (7) is 30 nm or more and 600 nm or less a (“thickness of about 0.15 m” [0053]). 


Regarding Claim 14, Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein the second thickness is 1 nm or more and 20 nm or less (“a thickness of about 1 nm to about 10 nm is formed on the p-type cladding layer 7” [0053]).

Regarding Claim 15,  Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein the p-type impurity is Mg (“Mg”).

Regarding Claim 16, Inoue (Fig. 1 and 3) discloses a method of manufacturing a nitride semiconductor device, the method comprising: 
forming a first semiconductor layer containing Al, Ga, and N (7, p-type Al.sub.0.05Ga.sub.0.95N doped with Mg ) and having a first thickness (a thickness of about 0.15 m”) by doping a p-type impurity (Mg) [0053]; 
forming a second semiconductor layer (8) over the first semiconductor layer (7) without doping an n-type impurity and without doping a p-type impurity, the second semiconductor layer containing Al and N and having a second thickness (“undoped contact layer 8 of undoped In.sub.0.15Ga.sub.0.85N having a thickness of about 1 nm to about 10 nm is formed on the p-type cladding layer 7” [0053]  less than the first thickness (about 0.15 m);  
heat treating the first semiconductor layer and the second semiconductor layer at a temperature of 400 degrees C. or higher and 900 degrees C. or lower; (“heat treatment is performed at a temperature of about 600.degree. C., thereby bringing the p-side electrode 9 and the n-side electrode 11 into ohmic contact with the undoped contact layer 8”) [0073] and 
forming a p-electrode (8) in contact with a top surface of the second semiconductor layer (8), wherein, 
after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity.
Inoue does not explicitly disclose forming a second semiconductor layer by sputtering, second semiconductor layer a band gap energy greater than a band gap energy of the first semiconductor layer and after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity.
Park discloses that a band gap energy of a second semiconductor layer (27c) is greater than a band gap energy of a first semiconductor layer (27b) (Al content in 27c is higher than in 27b resulting in greater bandgap) in order to improve lateral hole dispersibility [0030] and more efficiently inject holes into the active layer [0033].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park such that a band gap energy of the second semiconductor layer is greater than a band gap energy of the first semiconductor layer in order to improving lateral hole dispersibility [0030] and more efficiently inject holes into the active layer [0033].
Imoue in view of Park does not explicitly disclose forming a second semiconductor layer by sputtering and after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity by diffusion of the p-type impurity from the first semiconductor layer.
However, Imoe discloses heat treating the first semiconductor layer (7) and the second semiconductor layer (8) at a temperature of about 600.degree. C [0073] which would cause at least some diffusion of the p-type impurity from layer 7 into layer 8.
Kamei (Fig. 2) discloses a second semiconductor layer (5a) formed by sputtering (means of MOCVD [page 18, lines 1-10]) and contains the p-type impurity (Ga) by diffusion of the p-type impurity from the first semiconductor layer (“ In the semiconductor-metal-containing layer and in the positive-electrode-metal-containing layer, the metal originating from the positive electrode material, the metal (e.g., Ga) originating from the semiconductor material, and N are considered to be present in the form of compound, alloy, or simple mixture.” [page 16, lines 1-20].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei such a second semiconductor layer by sputtering and after the heat treating of the first semiconductor layer and the second semiconductor layer, the second semiconductor layer contains the p-type impurity by diffusion of the p-type impurity from the first semiconductor layer in order to attain ohmic contact is attained more easily [page 16, lines 1-20].

Regarding Claim 17, Imoue in view of Park and Kamei discloses the method as claimed in claim 16, further comprising: 
before the forming of the first semiconductor layer (7), forming an n-type semiconductor layer (4) by doping an n-type impurity (“n-type contact layer 4 of n-type GaN doped with Si” 0051); and 
before the forming of the first semiconductor layer (7), forming a light emitting layer (5) over the n-type semiconductor layer (4).

Regarding Claim 20, Imoue in view of Park and Kamei discloses the method as claimed in claim 16, wherein 
the second thickness is 1 nm or more and 20 nm or less. (“1 nm to about 10 nm is formed on the p-type cladding layer 7” [0053].  

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoue et al. (US 2004/0061119 A1) in view of Park et al. (US 2017/0309780 A1) and Kamei (WO 2005/081328 A1) and further in view of Sanga et al. (US 2007/0096077 A1).
Regarding Claim 10,  Imoue in view of Park and Kamei discloses the method as claimed in claim 1, wherein 
the first semiconductor layer (7) and the second semiconductor layer (8) are heat treated [0073]
Imoue in view of Park and Kamei does not explicitly heat treat in a vacuum or in an atmosphere that is not an oxidation atmosphere.
Sanga discloses p-side semiconductor layers are heat treated in a vacuum or in an atmosphere that is not an oxidation atmosphere [nitrogen 0145].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei and Sanga such the first semiconductor layer and the second semiconductor layer are heat treated in a vacuum or in an atmosphere that is not an oxidation atmosphere in order to further reduce the resistance of the p-side layer [0145].


Regarding Claim 19, Imoue in view of Park and Kamei discloses the method as claimed in claim 16, wherein 
the first semiconductor layer (7) and the second semiconductor layer (8) are heat treated [0073]
Imoue in view of Park and Kamei does not explicitly disclose in a vacuum or in an atmosphere that is not an oxidation atmosphere.
Sanga discloses p-side semiconductor layers are heat treated in a vacuum or in an atmosphere that is not an oxidation atmosphere [nitrogen 0145].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a nitride semiconductor device in Imoue in view of Park and Kamei and Sanga such the first semiconductor layer and the second semiconductor layer are heat treated in a vacuum or in an atmosphere that is not an oxidation atmosphere in order to further reduce the resistance of the p-side layer [0145].

Allowable Subject Matter
Claims 5, 8, 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        
/JULIA SLUTSKER/Primary Examiner, Art Unit 2891